        Case 2:05-cr-00051-GEKP Document 74 Filed 01/07/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

RASAN TOWNSEND                                            No. 05-51


                                          ORDER

       AND NOW, this 7th day of January, 2021, upon consideration ofRasan Townsend's pro

se Emergency Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc.

No. 70) and the Government's Response in Opposition (Doc. No. 72), it is ORDERED that the

Motion (Doc. No. 72) is DENIED WITHOUT PREJUDCE. Mr. Townsend may renew his

motion after he has properly documented that he exhausted his request for compassionate release

with the Bureau of Prisons.




                                               1
